Exhibit 2
From:                                             Jack Hancock <jhancock@fmglaw.com>
Sent:                                             Sunday, October 4, 2020 7:16 AM
To:                                               Haggard, Marcus (DEN)
Cc:                                               A. Ali Sabzevari; Shauna.Dozier@claytoncountyga.gov; Adam M. Sparks
Subject:                                          Re: [EXTERNAL] RE: 1:20-cv-03263-MLB Anderson et al v. Raffensperger - Allocation Information


Below please find a link to a chart that will show the number of registered voters per precinct in the June primary. My
clients were unable to move forward with identifying specific boundaries for the seven new precincts until after the
conclusion of the recent special election. They are processing those changes now. In addition, they have to await final
numbers fro the state for new registrations. The deadline for registration is tomorrow. Ginsl numbers from the state are
not expected until Wednesday or Thursday. The election director and her staff are working seven days a week to
complete these tasks.
You will also note from the primary numbers that there were more than the the minimum number of machines at each
precinct.

As soon as numbers are available for the November election, we will be glad to provide them to you; however, we do
not expect that to be completed before sometime next week.

We will be glad to discuss further if you would like.

https://www.claytoncountyga.gov/home/showdocument?id=12710


Jack

Jack R. Hancock
Freeman Mathis & Gary, LLP
661 Forest Parkway | Suite E | Forest Park, GA 30297‐2256
D: 770.818.1281 | C: 404.717.0519 | F: 404.361.3223
jhancock@fmglaw.com | www.fmglaw.com
       The link ed image cannot
       be d isplay ed. The file may
       hav e been mov ed,
       ren amed, or deleted.
       Verify that the link poin ts
       to the correct file and
       location.




A Corporate Counsel Magazine "Go‐To Law Firm®" for litigation
California | Florida | Georgia | New Jersey | New York | North Carolina | Pennsylvania
Please read this important notice and confidentiality statement



                                      On Oct 2, 2020, at 3:37 PM, Haggard, Marcus (Perkins Coie) <MHaggard@perkinscoie.com> wrote:


                                      Counsel,

                                      Thank you for providing the Polling Place Equipment Allocation Report for Clayton County. As a follow
                                      up to the email below, can you please confirm whether you will be providing information on the
                                      registered voters assigned to each polling location? We will need this information in order to conduct
                                      our analysis.

                                      Best regards,

                                                                                          1
Marcus

Marcus A. Haggard | Perkins Coie LLP
ASSOCIATE
1900 Sixteenth Street Suite 1400
Denver, CO 80202-5255
D. +1.303.291.2370
F. +1.303.291.2470
E. MHaggard@perkinscoie.com

Admitted in New York; Washington, DC; and Colorado
Bio: http://www.perkinscoie.com/mhaggard



From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Friday, October 2, 2020 12:36 PM
To: Ken Robin <krobin@jarrard‐davis.com>; Bryan Tyson <btyson@taylorenglish.com>;
cmiller@robbinsfirm.com; ivanderels@dekalbcountyga.gov; jbelinfante@robbinsfirm.com; Patrick
Jaugstetter <patrickj@jarrard‐davis.com>; RJHart@chathamcounty.org; sdmomo@dekalbcountyga.gov;
vrusso@robbinsfirm.com; william@nolandlawfirmllc.com; asabzevari@fmglaw.com; Bryan Jacoutot
<bjacoutot@taylorenglish.com>; bjacoutout@taylorenglish.com; Charlene McGowan
<CMcGowan@LAW.GA.GOV>; cheryl.ringer@fultoncountyga.gov; dcole@fmglaw.com;
david.lowman@fultoncountyga.gov; detriss@yahoo.com; jahncock@fmglaw.com;
kaye.burwell@fultoncountyga.gov; Loree Anne Paradise <lparadise@taylorenglish.com>; Timothy
Boughey <tboughey@fmglaw.com>; dwhite@hlcwlaw.com
Cc: Hamilton, Kevin J. (SEA) <KHamilton@perkinscoie.com>; Beane, Amanda J. (SEA)
<ABeane@perkinscoie.com>; Callais, Amanda R. (WDC) <ACallais@perkinscoie.com>; Mitchell, Molly
(BOI) <MMitchell@perkinscoie.com>; Haggard, Marcus (DEN) <MHaggard@perkinscoie.com>;
Anderson, Cindy (SEA) <CAnderson@perkinscoie.com>; Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>;
Joyce Gist Lewis <jlewis@khlawfirm.com>; Joanne Bates <jbates@jarrard‐davis.com>
Subject: RE: 1:20‐cv‐03263‐MLB Anderson et al v. Raffensperger ‐ Allocation Information

Counsel,

Thank you to everyone who has provided November and June data so far. We continue to examine it as
quickly as we can and will let you know if we have follow up questions.

To the extent counties do not provide the number of voters assigned to a polling location, we intend to
raise this with the Court at this afternoon’s conference. This information is necessary for our
analysis. Please make clear when you send your data whether it’s included, and, if not, whether you will
supplement your response today or whether you will not provide today the number of voters assigned
to a polling location.

Best regards,

<image003.png>
Adam M. Sparks
Litigation and Regulatory Associate
Tel: 404‐835‐8067
Email: sparks@khlawfirm.com


One Atlantic Center
1201 West Peachtree Street, NW
Suite 3250 | Atlanta, GA 30309
Tel: 404-888-9700
www.khlawfirm.com


                                                     2
A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read
it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message. Legal advice
contained in the preceding message is solely for the benefit of client(s) represented by Krevolin & Horst, LLC the
particular matter that is the subject of this message, and may not be relied upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the
preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not
intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for the purpose of avoiding
Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter discussed
herein.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                      3
